80




    OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                       AUSTIN




,




                  b).of tbls et raads, la part, as.fol-
                                                            81



Eon. Olin Culberson,Director, page.2

     of liquefied petroleum gas over the highways
     of this State for use in any such apparatus,,
     without having rim   obtaIned from the Railroad
     c0amlal310nor Texw, ukl6ar the provlaion of
     thlo Act 0.Xioense (I@tc do. * l **
          '3~ have read em& cowldereb the ontlrd B.B. 792
and ln-our opinion the tan person aa urn6 b~sectlon
(b) and other sections oS.saId Aot Ia tnwd to donot@    a
de&or which may bc n person,firm or oorporatlonand
is wad in the 8ense of a person owning and operatAng
his own particular bualneas which i8 regulated uuder
the term& an6 scope of this Act. Frcm our concridera-.
tlon of the entire Act, w da mt belIme tktt it uas
the intentionof thq Leg.i@lature    tc require every per:
aon that might be employed by a rlrm or a aorporatlon
to hme'a'.Ucenee and to poeta bon4 before partiiXpat-
ing in thw8iLe   or assembiing,~numrriaotrrring, ti6tal-
l#g or trawportlng any of theappazatplror equlpmpnt
N@V&&d'fOr fo this ht.           .' -              _~
           But on-the contrarywe tmUcve it to have bea
cho inteatloon of the Legia&Mre tbpt the pnm~; firm
or aorporatlonoperating the ~8lnu6 and reapcnsible
for,the omration mma&baent.ot t&e Wdnass to be.tho
'~hnlfonh~~qxinul~fopoet a bond '&ml.6eotuo the lheaae.
The as&of thcterm *~erunP being in the muse applleb
in Vo&. 7'Worda-anUE'hrases, First Serlw, aa tbb~oaa
who oould olaimthd use) benefitsor advantage of the
Propel-v. We like also.to apply the restrIotlof::$t.he
 "right to oontrO1 the propertyor bueInass".
event loosame bustainsdor .aaau8e of a&ion arose as
a rrreultof the deieotlmi?apparatus sold, the 1Iabillt.p
woul&.iallupon the person, firm or corporationoperat-
 lng sqld business. J%crciore,you are advlmd $bat'In
 our~oplnlonthe answer to your rfmi  qu.cstlonla "NO".
          Question No. 2 - *Such a,oorporatlonas
     mentioned in.QuwtIon Wo. 1 burnishes these.
     8yatemn ana applIancssto other~pcoplewho oper-
     ate In their own indivIdoa1cnpaalty es mer-
     ,ohantsor salesmen. Colmpiasione are paid to
     euah merchanta or salesmenbr the corporatlmx
     illZIng suoh orders. Ia It aeoessary that each
                                                               ‘32



HCn. Olin Culberson,.Direator,
                             page 3

     Indltldml who operatesu6der'hIa own JUUIIO
                                              to
     file a bond end pay the license ieeP
           wo an6wer your Gue6tIon X0. 2 In the arfiraatlvo.
      q&tlon 6tates that other people operate In theit
own Indlridualoepaoltg, that b&in8 true they hare their
own bwknc6s'or represent thetmeWe6 tc bc In buslnes6
end are not taking orders iron the manufacturer  or from
come corporationfirm or I6dlvIdual. wo conctrue H.B.
792 to Intend that all persons engaging in any .phase8
of the.indu8trymcmtloned herein upon their own rreepon-
6IbIllty to tall within it6 requirearsntc.Thea? lndlv-
idual   am acting as msrohnntlrselling liquid &ae*~
          QCW8$iO6 x0. %. "The
                            '   Automatic Butane Gae
     Company.homm ottice Xouato~, Texa8, al80 oper-
     at66 the ~f3razoriahwty   Me ~mpcuiy~ aad the .'
     'LIbcrtpcountfSa6 cozopany.' can tba rutometio
     mtnw ,oaocoiapagyrihone bond and gay me
     110kn6t1roe to eater the actltltie8of twthrw
     dU%natly    nctmd aotltitfqc,.batall of which
     are under on. co~n,~*8hip~"        ;
         ‘Wo’..hme   additiomil    ~timrrtloi that Bone oi
.thrw ham& eompnnies (LFOfncorporateb,but are all owned
 aatlroly   by one,lmllv.ridwl and operat6d under arrsmd.
           The Etrezorla .Countyeuu¶Liberty County Gas Oom-
 z        being operated 86~branche6,rgceiring their stdck
 and equiplahn.t,fromthe    Automatic  Eutcne k6 Compftlly,
 xowton.     There Is, therefore,one owner reeponsiblsfor
 all debts, 01aIm1 or law suits of or a&nst.all three
 oonoern8. Under our theory of the lntention of legislature
 there Is n&necessity for a bond and llaense of each com-
~pany.but one bond and one liceagewill suffloe.
          Questlcm x0. 4. 'Sectlo 2 of Bauae Bill
     798 l-048 8s fOllOW8, in PDEt: *Containerseub-
     jdot to theredulation of the Inter&ate Com-
     memoeCommIssIon and oontalnerswhiah are owned
     or used by.the OoYernmentOS the United St&e6
                                                                                  --
                                                                                            83



Bon.    Olin      CUlberBon,      Ei.rsi+toP,     page   4


       oi Aacrloa W             exosptsd    tram the JCOVISIOnS cf
                                            --
       thl6 sect&i
             -8      aon,   w      psopfe       WhO We   Wht   is    kIlm
       es 'L&O.    Oontalneraln ths hudlng Or what
       is ad&85 .:pa&tfadrgw bueineaa, but 8~oh aciw
       ttinera~~n~ahlppdInanythlngexaeptin
       intZWt5tO bU8.+666.  ngtherseot1Gm 8pxovide8
       for the RMMT of 06nstTuotianof buterie &a8
       OOlltilbl~6Md not to CtI@@.ng in the 'bWiIuOs8'.
           ‘*We bare huld that a pW6QI se- and di6-
       UibUtW    bUbrrS @AS USbIg h0.a.. (lOd&Xl~  16
       8Ubj66ttO    it14 the,boQd alA&w  th8 liOen8e
       fW.~ Al- WO OOTl?+Otia this qtliTOSMt?-
        ?oua'QUutlarrend lflforamt1&   partainingthets;
t0 ~dT%808 US tit&iYW hero h8a (LWTOfSt Who.8em and
dlatributes-       %26 Using I.&C. COUtt&uS8 16 8Ub-
jeattofllaabai4andpapthe.lloen8sre6~. WethInk
yue ba*s wrlwatlg.'~~         thut qw6tlasl am5 that the
6hwAts aeQr4    requQe8 tbst thEt  . be do&e.
    .::
      so4&ia.i&i) pz!oilMi‘
                          xhat
                            .wn*w 6ub      @St                                         .,
tata;;
     mgnxatloa dfth*Iatsr6tat8oo6meaic,0rlJMIOZi
ariduontalner6whioh,cW owned snd used by the Govern-
LpcD1E.
     ot tb tbdtti BtatCr6Of IMQflC& .lTbffOCQt.sbirapl
th6 ~nni81068   Of this 66OtiOU+ 8iZWf!lp&lX1attQf Stat66
that the ocutaineT6natlan0dlr.~QyestlonHO. 4 are'uaed
'&nLyIn kttrastate~ bualnwe tae 6tetute ‘k&66 no &asp-
tloa.fcar those oontainen they ere olearlywIthln the
rtqdmmenta cl the lrtatute.
             ~U66tiO6  HO. 6. *A dietrlbutorof butane
       hqui~t       hW MS     produot8haadled by indiVidWl8
       -5    rirse, in dlfferect  toirn8. Thtiw iihIvi5ukls
       6nd firm6 8elIoit the sale of t316 butane eq:,lp-
       ment6ndr66eiv6th6reirm~6manIa6ion fromtkm
       diStribUtw&          %6     di8Wibutor        OpWLte6        LUhX    oue
       muac an5 the above amutlcned repneeatetlves
       operate buslne66e6uudes thetr owu reepectire~
       U*."

               ~ueatlon80. 5~axmr6                to us to have the same
‘aat   of   ifICt6    as Qumiitfon     Ipo, Z,     heretofore8nswerfA